78 F.3d 580
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re George H. VAN WAGNER, III, Petitioner.
No. 95-8115.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 29, 1996.

On Petition for Writ of Mandamus.  (CA-92-200-BR)
PETITION DENIED.
George H. Van Wagner, III, Petitioner Pro Se.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
George Van Wagner, a federal prisoner, brought this petition for writ of mandamus seeking to compel the district court to grant his motion to proceed pro se in a multi-party 42 U.S.C. § 1983 (1988) civil action.   Specifically, he seeks an order directing the district court to allow him to proceed pro se or with paid counsel of his choosing.


2
The district court originally denied Van Wagner's motion because of the confusion and delay that would develop at this advanced stage of the proceedings.   However, upon learning new information concerning Van Wagner's financial ability, the court reconsidered its previous order and granted Van Wagner's request to proceed pro se or hire an attorney with his own funds.   Because the issue has been resolved, the petition is moot.


3
Accordingly, we grant leave to proceed in forma pauperis but deny the petition.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED